DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/31/2022 has been entered.
Claim Objections
Claims 36, 37, 44-48, and 49 are objected to because of the following informalities:
Claim 36 recites “1x1017” (line 9) which should be replaced with “1x1017 /cm3”.
Claim 37 recites “1x1017” (line 9) which should be replaced with “1x1017 /cm3”.
Claim 44 recites “a Ohmic electrode” which should be replaced with “an Ohmic electrode”.
Claim 49 recited “CV measurement” and “JV measurement” which should be replaced with
“Capacitance-Voltage (CV) measurement” and “current density-voltage (JV) measurement”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 37-44, 48-49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “the semiconductor layer has a thickness” (line 12).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the semiconductor layer” relates back to “a semiconductor layer” (line 2), “a first semiconductor layer”, or “a second semiconductor layer” (lines 7-8 of claim 35), or to set forth additional semiconductor layer.
Claim 37 recites “the semiconductor layer” (line 11).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the semiconductor layer” relates back to “a semiconductor layer” (line 2), “a first semiconductor layer”, “a second semiconductor layer” (lines 7-8 of claim 37), or to set forth additional semiconductor layer.
Claim 42 recites “the semiconductor device is a single crystal film”, and it is unclear which specific device applicant is referring to because the original specification does not disclose “the semiconductor device is a single crystal film”.
Claim 48 recites “the semiconductor layer” (line 2).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the semiconductor layer” relates back to “a semiconductor layer” (line 2 of claim 37), “a first semiconductor layer”, “a second semiconductor layer” (lines 7-8 of claim 37), or to set forth additional semiconductor layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 38-40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara et al. (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313, hereinafter Shinohara) and Lutz et al. (US Patent No. 9,070,571, hereinafter Lutz) (the reference by Lee et al. “Enhanced thermal stability of alpha gallium oxide ﬁlms supported by aluminum doping”, 2015, JJAP 54, 030301 (pp.1-4), DOI 10.7567/JJAP.54.030301 is presented as evidence, hereinafter Lee; the reference by Higashiwaki et al., “Development of gallium oxide power devices”, 2014, Phys. Status Solidi A 211, No. 1, pp. 21–26, DOI 10.1002/ pssa.201330197 is presented as evidence, hereinafter Higashiwaki).
With respect to Claim 35, Tomai discloses a semiconductor device (Tomai, Fig. 1, ¶0014-¶0127, ¶0129-¶0173) comprising:
       a semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprising a crystalline oxide semiconductor (e.g., 12) comprising Ga2O3 (Tomai, Fig. 1, ¶0070, ¶0130); and
       an electrode (13) (Tomai, Fig. 1, ¶0131) electrically connected to the semiconductor layer (12), wherein      
       the semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprises a first semiconductor layer (e.g., 12) and a second semiconductor layer (e.g., 11);
       the semiconductor layer (12) (Tomai, Fig. 1, ¶0114-¶0115) has a thickness that is 20 m or less (e.g., between 2 m and 12 m, which is less than 40 m), and
      the semiconductor device has a breakdown voltage that is 600 V (which is more than 531 V) (Tomai, Fig. 1, ¶0114).
Further, Tomai does not specifically disclose that (1) a semiconductor layer comprises a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 or a crystalline oxide semiconductor with a corundum structure comprising a mixed crystal of -Ga2O3, the mixed crystal of -Ga2O3 further comprising aluminum and/or indium; and (2) the first semiconductor layer includes a first carrier concentration, the second semiconductor layer includes a second carrier concentration, and the first carrier concentration is smaller than the second carrier concentration.
Regarding (1), Tomai teaches that the gallium oxide has , , , , and crystal form or a mixture thereof (¶0070). Further, Shinohara teaches forming corundum-structured gallium oxide (-Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) having wider band gap (e.g., 5.3 eV) than that of ·Ga2O3 (4.9-5.0 eV); the -Ga2O3 semiconductor layer is grown by mist chemical vapor deposition (CVD) at low temperature of 430-470 ºC and has high quality, excellent crystallographic properties and smooth surface morphologies; it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1) that thermal stability of corundum-structures -Ga2O3 grown by mist CVD is enhanced by adding aluminum (Al). Further, it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1; Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1) that it is advantageous for power semiconductor devices to use wider bandgap semiconductors because of excellent characteristics including higher breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Tomai by forming a corundum-structured -Ga2O3 with wider band gap using mist chemical vapor deposition (CVD) as taught by Shinohara (and evidenced by Lee) to have a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 in order to provide improved power semiconductor device comprising wide-bandgap corundum-structured oxide crystal having high quality, excellent crystallographic properties and smooth surface morphologies (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1; Lee, Abstract, Col. 1, page 030301-1, Col. 1).
Regarding (2), Lutz teaches Schottky diode (704) (Lutz, Fig. 7B, Col. 10, lines 6-23) using wide band gap semiconductor (SiC), wherein a highly doped region (782, cathode region) is provided on the lower portion of the weakly doped base region (781) in order to improve the ohmic contact connection by the cathode metallization (783) so that vertical doping profile of the semiconductor between the upper and lower metallization (784 and 783) has higher carrier concentration in the lower portion of the base region; ohmic contact is formed between cathode metallization (783) and the highly doped region (782); and Shottky contact is formed between the weakly doped base region (781) and the upper metallization (784, anode); the Schottky diode allows for faster switching and is commonly used for power switching modules.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai by forming a Schottky diode using wide band gap semiconductor  having vertical carrier concentration profile as taught by Lutz to have the semiconductor device, wherein the first semiconductor layer includes a first carrier concentration, the second semiconductor layer includes a second carrier concentration, and the first carrier concentration is smaller than the second carrier concentration in order to provide Schottky diode that allows faster switching, and thus to obtain improved power switching modules with reduced switching losses (Lutz, Col. 1, lines 6-8, lines 23-27; Col. 10, lines 6-23).
Regarding Claim 38, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose that the breakdown voltage of the semiconductor device is 855 V or more. However, Tomai teaches that the band gap and the carrier concentration (Tomai, Fig. 1, ¶0075) are parameters that determine the breakdown voltage and the On-resistance of the Schottky barrier diode; and an optimum band gap and an optimum carrier concentration differ depending on the application; specifically, a breakdown voltage of 5,000 V could be achieved for the thickness of the semiconductor layer larger than 20 m (Tomai, ¶0114-¶0115).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Lutz by optimizing parameters (e.g., the carrier concentration and the thickness of the oxide semiconductor layer) that determine the breakdown voltage as taught by Tomai to have the semiconductor device, wherein the breakdown voltage of the semiconductor device is more than 855 V in order to provide improved semiconductor device including oxide semiconductor with adjusted On-resistance and breakdown characteristics (Tomai, ¶0074-¶0075, ¶0114-¶0115, ¶0179).
Regarding Claim 39, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose that a capacitance of the semiconductor device with a zero-bias voltage when measured at 1MHz is 500pF or less. However, Lutz teaches Schottky diode (704) (Lutz, Figs. 7B, 9, Col. 10, lines 6-23; Col. 4, lines 57-67; Col. 5, lines 1-47) using wide band gap semiconductor (SiC), wherein the capacity of the SiC based Schottly diode Cj(0V) is calculated using the area-specific capacity cj(0V) having maximum at Vr=0 (wherein Vr is applied voltage, and is interpreted as zero-bias voltage) and the total junction area of the Schottky junction; the area-specific capacity cj cj(0V) depends on doping concentration of the semiconductor layer; and the capacity Cj(0V) of SiC Shottky diode with a zero-bias voltage is about 754 pF (for the measurement as in Fig. 9 of Lutz, Col. 5, lines 5-47). 
Further, it is known in the art of Schottky barrier diodes that the size of the element comprised of wider bandgap semiconductor decreases when compared to the size of the element comprised of narrower bandgap semiconductor (e.g., the size of Si based element having band gap as narrow as 1.1 eV is increased to improve breakdown characteristic) (as taught by Tomai, ¶0004).
Thus, a person of ordinary skill in the art would recognize that Shottky diode comprised of wide bandgap semiconductor including gallium oxide having bandgap width of about 4.8 eV (which is greater than SiC bandgap width) would have smaller size (therefore, smaller junction area) so that gallium oxide Shottky diode with a zero-bias voltage would have smaller capacity Cj(0V) than that of SiC Shottky diode (Cj(0V)=754 pF).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Lutz by forming a Schottky diode using wide band gap semiconductor having particular doping concentration and junction area as taught by Lutz to have a capacitance of the semiconductor device with a zero-bias voltage when measured at 1 MHz that is 500pF or less in order to provide Schottky diode that allows faster switching, and thus to obtain improved power switching modules with reduced switching losses (Lutz, Col. 1, lines 6-8, lines 23-27; Col. 10, lines 6-23).
Regarding Claim 40, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose the semiconductor device, wherein an atomic ratio of gallium in metal elements in the crystalline oxide semiconductor layer is 0.5 or more.
However, Tomai teaches adding oxides of metal elements, such as Al, in a ratio of 0.01 at % to 10 at % on the total metal elements included in the oxide semiconductor layer to adjust the band gap of gallium oxide; specifically, Ga:Al=83.0:17.0 at % wherein an atomic ratio of gallium in metal elements in the crystalline oxide semiconductor layer is more than 0.5 (83/17 is about 4.8) (Tomai, ¶0074-¶0075, Table 3, Example 24); and that band gap and the carrier concentration are parameters that determine the breakdown voltage and the On-resistance of the Schottky barrier diode; an optimum band gap and an optimum carrier concentration differ depending on the application; it is possible to adjust the On-resistance and the breakdown characteristics (breakdown voltage) in a well-balanced manner by utilizing an oxide semiconductor as compared with the case of using a known silicon-based material.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Lutz by adding metal elements to adjust band gap as taught by Tomai to have the semiconductor device, wherein an atomic ratio of gallium in metal elements in the crystalline oxide semiconductor layer is more than 0.5 in order to provide improved semiconductor device including oxide semiconductor with adjusted On-resistance and breakdown characteristics (Tomai, ¶0074-¶0075, ¶0179).
Regarding Claim 43, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai discloses the semiconductor device, wherein the electrode includes a Schottky electrode (13) (Tomai, Fig. 1, ¶0131) and an Ohmic electrode (14/15/16) (Tomai, Fig. 1, ¶0080, ¶0132), and wherein the Schottky electrode (13) is arranged on a first surface (e.g., a top surface of the semiconductor layer 12) of the semiconductor layer (12/11) and the Ohmic electrode (14/15/16) is arranged on a second surface (e.g., a bottom surface of semiconductor layer 11) of the semiconductor layer, the second surface being opposite to the first surface of the semiconductor layer (12/11).
Regarding Claim 44, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai discloses that the second semiconductor layer (11) is an n -type semiconductor layer, and a Schottky electrode (13) (Tomai, Fig. 1, ¶0131) is arranged on the first semiconductor layer (12) and an Ohmic electrode (14/15/16) (Tomai, Fig. 1, ¶0132) is arranged on second the semiconductor layer (11), but does not specifically disclose the semiconductor device, wherein the first semiconductor layer is an n- -type semiconductor layer, the second semiconductor layer is an n+ -type semiconductor layer.
However, Tomai teaches that it is preferable that the oxide semiconductor that includes Ga as the main component (Tomai, ¶0102-¶0105, ¶0110-¶0111) includes at least one element selected from Si, Ge, Sn, and Ti, in a ratio of 0.01 at % or more and 10 at % or less based on the total metal elements included in the oxide semiconductor; the concentration of the additional element defines mobility and electrical resistance; a carrier concentration of the oxide semiconductor is between 1x1014 cm-3 to 1x1017 cm-3.
Thus, a person of ordinary skill in the art would recognize that a specific amount of the carrier concentration of the additional element selected from Si, Ge, Sn, and Ti would provide n- -type semiconductor layer with lower carrier concentration and increased electrical resistance or n+ -type semiconductor layer with higher carrier concentration and decreased electrical resistance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Lutz by including at least one additional element selected from Si, Ge, Sn, and Ti with a specific amount of the carrier concentration of the additional element in a semiconductor layer as taught by Tomai to have the semiconductor device, wherein the first semiconductor layer is an n- -type semiconductor layer, the second semiconductor layer is an n+ -type semiconductor layer in order to provide appropriate mobility and electrical resistance of the oxide semiconductor to obtain a power device with improved breakdown voltage that is able to handle high electrical currents and high electric voltages (Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
Claims 36-37, 45-47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313) and Sasaki et al. (US 2019/0148563, hereinafter Sasaki) (the reference by Lee “Enhanced thermal stability of alpha gallium oxide ﬁlms supported by aluminum doping”, 2015, JJAP 54, 030301 (pp.1-4), DOI 10.7567/JJAP.54.030301 is presented as evidence; the reference by Higashiwaki, “Development of gallium oxide power devices”, 2014, Phys. Status Solidi A 211, No. 1, pp. 21–26, DOI 10.1002/ pssa.201330197 is presented as evidence).
With respect to Claim 36, Tomai discloses a semiconductor device (Tomai, Fig. 1, ¶0014-¶0127, ¶0129-¶0173) comprising:
       a semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprising a crystalline oxide semiconductor (e.g., 12) comprising Ga2O3 (Tomai, Fig. 1, ¶0070, ¶0130); and
       an electrode (13) (Tomai, Fig. 1, ¶0131) electrically connected to the semiconductor layer (12), wherein      
       the semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprises a first semiconductor layer (e.g., 12) and a second semiconductor layer (e.g., 11), and
      the semiconductor device has a breakdown voltage that is 600 V (which is more than 531 V) (Tomai, Fig. 1, ¶0114).
Further, Tomai does not specifically disclose that (1) a semiconductor layer comprises a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 or a crystalline oxide semiconductor with a corundum structure comprising a mixed crystal of -Ga2O3, the mixed crystal of -Ga2O3 further comprising aluminum and/or indium; and (2) the first semiconductor layer includes a first carrier concentration that is 1.0 x 1017 or more.
Regarding (1), Tomai teaches that the gallium oxide has , , , , and crystal form or a mixture thereof (¶0070). Further, Shinohara teaches forming corundum-structured gallium oxide (-Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) having wider band gap (e.g., 5.3 eV) than that of ·Ga2O3 (4.9-5.0 eV); the -Ga2O3 semiconductor layer is grown by mist chemical vapor deposition (CVD) at low temperature of 430-470 ºC and has high quality, excellent crystallographic properties and smooth surface morphologies; it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1) that thermal stability of corundum-structures -Ga2O3 grown by mist CVD is enhanced by adding aluminum (Al). Further, it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1; Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1) that it is advantageous for power semiconductor devices to use wider bandgap semiconductors because of excellent characteristics including higher breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Tomai by forming a corundum-structured -Ga2O3 with wider band gap using mist chemical vapor deposition (CVD) as taught by Shinohara (and evidenced by Lee) to have a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 in order to provide improved power semiconductor device comprising wide-bandgap corundum-structured oxide crystal having high quality, excellent crystallographic properties and smooth surface morphologies (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1; Lee, Abstract, Col. 1, page 030301-1, Col. 1).
Regarding (2), Sasaki teaches a semiconductor Schottky device comprising Schottky electrode (13) (Sasaki, Fig. 1, ¶0043-¶0069, ¶0085-¶0086) that comprises a first wide bandgap semiconductor layer (11) (Sasaki, Fig. 1, ¶0055) including Ga2O3 and a second wide bandgap semiconductor layer (10) (Sasaki, Fig. 1, ¶0053) including Ga2O3; and that the withstand voltage increases with a decrease of the donor concentration of the first Ga2O3 semiconductor layer (11); specifically, the semiconductor Schottky device of Sasaki is formed to have a withstand voltage in a range of about 300V to about 10 kV (Sasaki, Fig. 1, ¶0123, ¶0124) by adjusting the donor concentration of the Ga2O3 semiconductor layer (11) in a range between 1x1015 cm-3 and 3x1017 cm-3; e.g., the device with a withstand voltage between 300 V and 600 V has the donor concentration between 3x1016 cm-3 and 3x1017 cm-3; and the device with a withstand voltage between 1700 V and 10 kV has the donor concentration between 1x1015 cm-3 and 1x1016 cm-3.
The claimed range of a first concentration (1.0 x 1017 or more) for the claimed breakdown voltage (in a range of 531 V or more) overlaps the range of Sasaki (between 3x1016 cm-3 and 3x1017 cm-3) for the device with a withstand voltage between 300 V and 600 V. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
Thus, a person of ordinary skill in the art would recognize that by optimizing the donor concentration in the first wider band gap (-Ga2O3) semiconductor layer, the semiconductor Schottky device would have a high withstand voltage and a high breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara by forming a semiconductor Schottky device comprising a first wider bandgap (-Ga2O3) semiconductor layer and adjusting the donor concentration in the first semiconductor layer for a specific withstand voltage as taught by Sasaki to have the semiconductor device, wherein the first semiconductor layer includes a first carrier concentration that is 1.0 x 1017 or more in order to provide a Schottky semiconductor device comprising a semiconductor material with high mobility and wide energy gap and having a high withstand voltage and low loss (Sasaki, ¶0012, ¶0110, ¶0124; Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
With respect to Claim 37, Tomai discloses a semiconductor device (Tomai, Fig. 1, ¶0014-¶0127, ¶0129-¶0173) comprising:
       a semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprising a crystalline oxide semiconductor (e.g., 12) comprising Ga2O3 (Tomai, Fig. 1, ¶0070, ¶0130); and
       an electrode (13) (Tomai, Fig. 1, ¶0131) electrically connected to the semiconductor layer (12), wherein      
       the semiconductor layer (e.g., 12/11) (Tomai, Fig. 1, ¶0130) comprises a first semiconductor layer (e.g., 12) and a second semiconductor layer (e.g., 11).
Further, Tomai does not specifically disclose that (1) a semiconductor layer comprises a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 or a crystalline oxide semiconductor with a corundum structure comprising a mixed crystal of -Ga2O3, the mixed crystal of -Ga2O3 further comprising aluminum and/or indium; wherein (2) the first semiconductor layer includes a first carrier concentration that is 1.0 x 1017 or more, and (3) the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more.
Regarding (1), Tomai teaches that the gallium oxide has , , , , and crystal form or a mixture thereof (¶0070). Further, Shinohara teaches forming corundum-structured gallium oxide (-Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) having wider band gap (e.g., 5.3 eV) than that of ·Ga2O3 (4.9-5.0 eV); the -Ga2O3 semiconductor layer is grown by mist chemical vapor deposition (CVD) at low temperature of 430-470 ºC and has high quality, excellent crystallographic properties and smooth surface morphologies; it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1) that thermal stability of corundum-structures -Ga2O3 grown by mist CVD is enhanced by adding aluminum (Al). Further, it is known in the art (as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1; Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1) that it is advantageous for power semiconductor devices to use wider bandgap semiconductors because of excellent characteristics including higher breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Tomai by forming a corundum-structured -Ga2O3 with wider band gap using mist chemical vapor deposition (CVD) as taught by Shinohara (and evidenced by Lee) to have a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 in order to provide improved power semiconductor device comprising wide-bandgap corundum-structured oxide crystal having high quality, excellent crystallographic properties and smooth surface morphologies (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1; Lee, Abstract, Col. 1, page 030301-1, Col. 1).
Regarding (2), Sasaki teaches a semiconductor Schottky device comprising Schottky electrode (13) (Sasaki, Fig. 1, ¶0043-¶0069, ¶0085-¶0086) that comprises a first wide bandgap semiconductor layer (11) (Sasaki, Fig. 1, ¶0055) including Ga2O3 and a second wide bandgap semiconductor layer (10) (Sasaki, Fig. 1, ¶0053) including Ga2O3; and that the withstand voltage increases with a decrease of the donor concentration of the first Ga2O3 semiconductor layer (11); specifically, the semiconductor Schottky device of Sasaki is formed to have a withstand voltage in a range of about 300V to about 10 kV (Sasaki, Fig. 1, ¶0123, ¶0124) by adjusting the donor concentration of the Ga2O3 semiconductor layer (11) in a range between 1x1015 cm-3 and 3x1017 cm-3; e.g., the device with a withstand voltage between 300 V and 600 V has the donor concentration between 3x1016 cm-3 and 3x1017 cm-3; and the device with a withstand voltage between 1700 V and 10 kV has the donor concentration between 1x1015 cm-3 and 1x1016 cm-3.
The claimed range of a first concentration (1.0 x 1017 or more) for the claimed breakdown voltage (in a range of 531 V or more) overlaps the range of Sasaki (between 3x1016 cm-3 and 3x1017 cm-3) for the device with a withstand voltage between 300 V and 600 V. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
Thus, a person of ordinary skill in the art would recognize that by optimizing the donor concentration in the first wider band gap (-Ga2O3) semiconductor layer, the semiconductor Schottky device would have a high withstand voltage and a high breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara by forming a semiconductor Schottky device comprising a first wider bandgap (-Ga2O3) semiconductor layer and adjusting the donor concentration in the first semiconductor layer for a specific withstand voltage as taught by Sasaki to have the semiconductor device, wherein the first semiconductor layer includes a first carrier concentration that is 1.0 x 1017 or more in order to provide a Schottky semiconductor device comprising a semiconductor material with high mobility and wide energy gap and having a high withstand voltage and low loss (Sasaki, ¶0012, ¶0110, ¶0124; Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
Regarding (3), Sasaki teaches a semiconductor Schottky device comprising Schottky electrode (13) (Sasaki, Fig. 1, ¶0043-¶0069, ¶0085-¶0086) that employs wide bandgap semiconductor layer (11) (Sasaki, Fig. 1, ¶0055) including Ga2O3; and that the breakdown field strength of the Ga2O3 semiconductor material is several MV/cm (e.g., 8 MV/cm) (Sasaki, Fig. 1, ¶0098); and that the withstand voltage (Sasaki, Fig. 1, ¶0102-¶0105, ¶0110) increases with increase in the thickness of the Ga2O3 semiconductor layer (e.g., in Fig. 10A, for the thickness between 4 m and 5 m, maximum electric field strength is greater than 8 MV/cm and reaches 15 MV/cm), and the withstand voltage increases with decrease of the donor concentration of the Ga2O3 semiconductor layer (e.g., in Fig. 11A, for the donor concentration that is less than 6x1016 cm-3, maximum electric field strength is less than 8 MV/cm); specifically, the semiconductor Schottky device of Sasaki is formed to have a withstand voltage in a range of about 300V to about 10 kV (Sasaki, Fig. 1, ¶0123, ¶0124) by adjusting the donor concentration of the Ga2O3 semiconductor layer (11) in a range between 1x1015 cm-3 and 3x1017 cm-3 and the thickness of the Ga2O3 semiconductor layer (11) in a range between 2 m and 50 m (e.g., the device with a withstand voltage between 300 V and 600 V has the donor concentration between 3x1016 cm-3 and 3x1017 cm-3 and the thickness between 2 m and 4.5 m; and the device with a withstand voltage between 1700 V and 10 kV has the donor concentration between 1x1015 cm-3 and 1x1016 cm-3 and the thickness between 9 m and 50 m).
Further, it is known in the art that corundum-structured gallium oxide (-Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) has wider band gap (e.g., 5.3 eV) than that of -Ga2O3 (4.9-5.0 eV); and that wider bandgap semiconductors have higher breakdown fields (-Ga2O3 has breakdown field of 8MV/cm, as evidenced by Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1).
Thus, a person of ordinary skill in the art would recognize that by optimizing the thickness of the wider band gap (-Ga2O3) semiconductor layer and the donor concentration in the wider band gap semiconductor layer, the semiconductor Schottky device would have a high withstand voltage and a high breakdown field.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Sasaki by forming a semiconductor Schottky device comprising a wider bandgap (-Ga2O3) semiconductor layer and with a high withstand voltage by adjusting the donor concentration and the thickness of the semiconductor layer as taught by Sasaki to have the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more in order to provide a Schottky semiconductor device comprising a semiconductor material with high mobility and wide energy gap and having a high withstand voltage and low loss (Sasaki, ¶0012, ¶0110, ¶0124; Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
Regarding Claim 45, Tomai in view of Shinohara and Sasaki discloses the semiconductor device according to claim 36. Further, Tomai does not specifically disclose that the first semiconductor layer has a first thickness and the second semiconductor layer has a second thickness that are 40 m or less as a total thickness of the first thickness of the first semiconductor layer and the second thickness of the second semiconductor layer.
However, Tomai teaches forming a first semiconductor layer (12) (Tomai, Fig. 1, ¶0098, ¶0114-¶0118) with a thickness from 50 nm to 20 m to have the desired breakdown voltage by an ALD method so that a plurality of thin oxide semiconductor layers is sequentially formed to have the required thickness of the oxide semiconductor layer (12). The claimed range 40 m or less overlaps the range disclosed by Tomai. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Sasaki by forming a semiconductor layer having a particular thickness as taught by Tomai to have the first semiconductor layer that has a first thickness and the second semiconductor layer that has a second thickness that are less than 40 m as a total thickness of the first thickness of the first semiconductor layer and the second thickness of the second semiconductor layer in order to provide oxide semiconductor  having the desired breakdown voltage for a specific application, and to provide Schottky barrier diode element having excellent current voltage characteristics (e.g., high dielectric breakdown field) and high mass productivity by utilizing a gallium oxide based material having a wide band gap (Tomai, ¶0060, ¶0114-¶0118).
Regarding Claim 46, Tomai in view of Shinohara and Sasaki discloses the semiconductor device according to claim 36. Further, Tomai does not specifically disclose that the breakdown voltage of the semiconductor device is 855 V or more. However, Tomai teaches that the band gap and the carrier concentration (Tomai, Fig. 1, ¶0075) are parameters that determine the breakdown voltage and the On-resistance of the Schottky barrier diode; and an optimum band gap and an optimum carrier concentration differ depending on the application; specifically, a breakdown voltage of 5,000 V could be achieved for the thickness of the semiconductor layer larger than 20 m (Tomai, ¶0114-¶0115).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Sasaki by optimizing parameters (e.g., the carrier concentration and the thickness of the oxide semiconductor layer) that determine the breakdown voltage as taught by Tomai to have the semiconductor device, wherein the breakdown voltage of the semiconductor device is more than 855 V in order to provide improved semiconductor device including oxide semiconductor with adjusted On-resistance and breakdown characteristics (Tomai, ¶0074-¶0075, ¶0114-¶0115, ¶0179).
Regarding Claim 47, Tomai in view of Shinohara and Sasaki discloses the semiconductor device according to claim 36. Further, Tomai does not specifically disclose that the first carrier concentration is smaller than a second carrier concentration of the second semiconductor layer.
However, Sasaki teaches a semiconductor Schottky device (Sasaki, Fig. 1, ¶0043-¶0069, ¶0085-¶0086) comprising a first wide bandgap semiconductor layer (11) (Sasaki, Fig. 1, ¶0055) including Ga2O3 with a concentration between 3x1016 cm-3 and 3x1017 cm-3 for a withstand voltage between 300 V and 600 V; and a second wide bandgap semiconductor layer (10) (Sasaki, Fig. 1, ¶0053) including Ga2O3 with a high concentration between 1x1018 cm-3 and 1x1020 cm-3 or additional high concentration layer to prevent  diffusion of impurity and resistance increase in the first semiconductor layer (11) grown on the second semiconductor layer (10) (Sasaki, Fig. 1, ¶0056, ¶0057, ¶0123, ¶0124); and that the withstand voltage increases with a decrease of the donor concentration of the first Ga2O3 semiconductor layer (11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Sasaki by forming a semiconductor Schottky device comprising a first wider bandgap (-Ga2O3) semiconductor layer with adjusted concentration in the first semiconductor layer for a specific withstand voltage and a second semiconductor layer having a high concentration as taught by Sasaki to have the semiconductor device, wherein the first carrier concentration is smaller than a second carrier concentration of the second semiconductor layer in order to prevent diffusion of impurity and resistance increase in the first semiconductor layer, and to provide a Schottky semiconductor device comprising a semiconductor material with high mobility and wide energy gap, and having a high withstand voltage (Sasaki, ¶0012, ¶0056, ¶0110, ¶0124).
Regarding Claim 48, Tomai in view of Shinohara and Sasaki discloses the semiconductor device according to claim 37. Further, Tomai discloses that the semiconductor layer (e.g., 11) (Tomai, Fig. 1, ¶0062, ¶0072-¶0073, ¶0085, ¶0130-¶0132, ¶0147) includes a dopant.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313) and Lutz (US Patent No. 9,070,571) as applied to claim 35, and further in view of Aketa (US 2016/0254357) (the reference US 2016/0155714 by Hilsenbeck et al. is presented as evidence, hereinafter Hilsenbeck).
Regarding Claim 41, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose the semiconductor device, wherein the semiconductor device is configured to be activated by an electric current that is 1A or more.
However, Tomai teaches providing oxide semiconductor for a power semiconductor element (Tomai, ¶0014-¶0038, ¶0099, ¶0111-¶0115, ¶0124-¶0127, ¶0179); specifically, an electric circuit including one or more elements among power semiconductor elements and Schottky barrier diode elements to be used for an electric circuits or electric vehicle and the like for which high-speed operation and high-speed switching characteristics are required. Further, Aketa teaches that Schottky barrier diode comprised of wide bandgap semiconductor (e.g., SiC or Ga2O3) is well-known as semiconductor power device (Aketa, ¶0002, ¶0064, ¶0153) that is capable of being incorporated into a power module for use as a power device including electrical motor or electric automobile or power generators.
Further, it is known in the art of power semiconductor devices (integrated circuits including power elements with high-speed switching characterizes; as evidenced by Hilsenbeck, Fig. 1A, ¶0001, ¶0018-¶0021, ¶0044-¶0051) including wide band gap semiconductors (e.g., SiC Schottky diode) that the terms “power device” or “power diode” are used to mean that the device, the circuit structure, or the metallization is configured to handle high electrical currents (e.g., electrical currents greater than about 1A, 2A, 5A, or 10 A (Hilsenbeck, ¶0019); and high electric voltages (e.g., 20 V, 30V, or 50V).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Tomai/Shinohara/Lutz including wide band gap semiconductor  by forming a power semiconductor device as taught by Aketa to have the semiconductor device being configured to be activated by an electric current that is 1A or more in order to provide a power device including wide band gap semiconductor with improved breakdown voltage that is able to handle high electrical currents and high electric voltages (Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113; Aketa, ¶0002, ¶0064, ¶0153; Hilsenbeck, ¶0019, ¶0021, ¶0051).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313) and Lutz (US Patent No. 9,070,571) as applied to claim 35, and further in view of Hitora et al. (US 2015/0279927, hereinafter Hitora).
Regarding Claim 42, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose the semiconductor device, wherein the semiconductor device is a single crystal film. However, Hitora teaches forming a semiconductor device (e.g., Shottky diode) (Hitora, Fig. 1, ¶0007-¶0010, ¶0016, ¶0018-¶0032, ¶0040-¶0046) comprising corundum-structured oxide semiconductor, such as, -gallium oxide film which is formed by mist CVD (Hitora, Fig. 1, ¶0033-¶0034) and is preferably monocrystalline (Hitora, Fig. 1, ¶0016, ¶0018); the -gallium oxide film is highly conductive crystalline multilayer structure whose resistance has not increased after annealing.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Tomai/Shinohara/Lutz by forming monocrystalline corundum-structured gallium oxide semiconductor film as taught by Hitora to have the semiconductor device, wherein the semiconductor device is a single crystal film in order to provide highly conductive crystalline multilayer structure whose resistance has not increased after annealing (Hitora, ¶0007-¶0010, ¶0016, ¶0018, ¶0032, ¶0040, ¶0041).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313) and Sasaki (US 2019/0148563) as applied to claim 37, and further in view of Takizawa et al. (US 2014/0332823, hereinafter Takizawa).
Regarding Claim 49, Tomai in view of Shinohara and Sasaki discloses the semiconductor device according to claim 37. Further, Tomai discloses the semiconductor device, wherein concentration of a dopant is obtained by CV measurement (e.g., the carrier concentration is calculated from the slope of the capacitance-voltage (CV) measurement characteristics) (Tomai, Fig. 1, ¶0133-¶0134) and a voltage value causing a dielectric breakdown obtained by JV measurement (e.g., current-voltage characteristics were measured and the reverse breakdown voltage value was calculated) (Tomai, Fig. 1, ¶0135-¶0143), but does not specifically disclose that the dielectric breakdown field is measured by calculating from an excess concentration of a dopant.
However, Takizawa teaches forming Schottky diode (Takizawa, Figs. 1, 2A-2D, ¶0001, ¶0015, ¶0044-¶0063) comprising Ga2O3-based compound semiconductor (Takizawa, Figs. 1, 2A-2D, ¶0045, ¶0046) and with increased breakdown voltage while controlling an increase in the forward voltage and contact resistance, wherein the carrier concentration (Takizawa, Figs. 1, 2A-2D, ¶0050-¶0052) of the Ga2O3-based compound semiconductor is set based on reverse withstand voltage of the diode and electric field-breakdown strength of Ga2O3, and the reverse withstand voltage of Schottky diode is proportional to the square of electric field-breakdown strength and is inversely proportional to an electron carrier concentration.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Sasaki by setting the carrier concentration of Ga2O3-based compound semiconductor layer as taught by Takizawa to have the semiconductor device, wherein the dielectric breakdown field is measured by calculating from an excess concentration of a dopant in order to provide improved Schottky diode with increased breakdown voltage while controlling an increase in the forward voltage and contact resistance (Takizawa, ¶0001, ¶0015, ¶0050-¶0052).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211386 to Tomai in view of Shinohara (“Heteroepitaxy of Corundum-Structured -Ga2O3 Thin Films on -Al2O3 Substrates by Ultrasonic Mist Chemical Vapor Deposition”, 2008, Japanese Journal of Applied Physics, Vol. 47, No. 9, pp. 7311–7313) and Lutz (US Patent No. 9,070,571) as applied to claim 35, and further in view of Girdhar et al. (US 2011/0156682, hereinafter Girdhar).
Regarding Claim 50, Tomai in view of Shinohara and Lutz discloses the semiconductor device according to claim 35. Further, Tomai does not specifically disclose a semiconductor system comprising: a motherboard; and a semiconductor device electrically connected to the motherboard.
However, Tomai teaches forming Schottky barrier diode element as a member of a power semiconductor element that is suitable for use in electronic device and electric device (Tomai, ¶0124-¶0125). Further, Girdhar teaches a semiconductor system comprising: a motherboard; and a semiconductor device (converter including Schottky diode and transistors) electrically connected to the motherboard (Girdha, Fig. 54, ¶0139, ¶0129) for use a part of an electronic system related to telecommunications, automobile industry, or consumer electronics.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Tomai/Shinohara/Lutz by forming an electronic system as taught by Girdha to have a semiconductor system comprising: a motherboard; and a semiconductor device (according to claim 35) electrically connected to the motherboard in order to provide a semiconductor system including power device having reduced size co-packaged with other elements and with reduced power consumption (Girdhar, ¶0139, ¶0129; Tomai, ¶0124-¶0126).
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891